Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims/Rejections
Based on the amendments, the 101, 112 and 102(A) rejections are withdrawn. However, applicants’ remarks regarding the 103 rejection were insufficient to overcome the rejections of record. 

Claim Rejections 35 USC 112 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16-18 recite “consists of” which is then followed by “at least one…” It is unclear what the consisting of language includes, as “consisting of” is drawn to closed language that must be restricted to the ingredients in the claim. If the claims are drawn to only certain agents/ingredients, then the claims must reflect those only. “At least one of” implies that one or many of the ingredients listed are included, and it renders claims unclear as to whether additional agents can be included. 


Claim Rejections 35 USC 103(A)(1)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-19 and 22-24 is/are rejected under 35 U.S.C. 102(A)(1) as being unpatentable over Escaich et al. (US2007/0196438) in view of Oesser et al. (US8,778,422).
Escaich teaches method of treating osteoarthritis with compositions comprising hyaluronic acid, dermatan sulphate and low molecular weight collagen hydrolysate for the preparation of a food or a food supplement to nourish the synovial fluid in a joint, and to improve articular mobility and pain [abstract].  This reference teaches that the pharmaceutical compositions of the invention are generally in solid, liquid or gel form [0049].  Among the pharmaceutical compositions in solid form which can be prepared according to the present invention, powder, minigranules (pellets), tablets, dispersible granules, capsules, cachets and other galenic solid forms [0049].  The liquid forms include solutions, suspensions, emulsions and microspheres [0049]. This reference further teaches that are solid compositions which may be 
The difference between the pior art and the instant claims is that the prior art does not does not teach the specific molecular weight of the collagen hydrolysate or specifically exclude the hyaluronic acid, vitamin C and chondroitin.
Oesser teaches that suitable starting material for the production of collagen hydrolysate is in particular bone, skin, connective tissue (respectively type I) or cartilage (type II) from different animals. Typical starting materials are, for example, cattle bones, bovine split hide and pork rind, however, collagen hydrolysate can also be obtained, e.g. from collagen from poultry or fish. In connection therewith, the production process for the collagen hydrolysate can be based both on native collagen and on gelatin, i.e. extracted and denatured collagen (Col. 2, lines 53-62).  
This reference further teaches that the collagen hydrolysate in the composition according to the invention preferably has an average molecular weight of approximately 0.3 kDa to approximately 30 kDa. The molecular weight distribution of the collagen hydrolysate can be controlled by selecting suitable proteolytic enzymes (generally bacterial proteases). In addition, individual molecular weight fractions of the hydrolysate can be separated by ultrafiltration where appropriate processes, where appropriate (Col. 2, lines 62-67).  This reference further teaches a 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have taken the methods of Esaich and used the low molecular weight collagen of Oesser from beef or pork bone or hyde to treat osteoarthritis, because Oesser teaches that such collagen hydrolysate stimulates collagen synthesis to treat osteoarthritis and other degenerative joint diseases. One would be motivated to do so because both compositions teach that low molecular weight collagen hydrolysate is useful for the same purpose of treating joint disease. As such, there is a reasonable expectation of success that beef or pork low molecular weight collagen hydrolysate of the weight rang below 1500 Daltons will effectively treat such conditions
As such, claims 1-3, 6, 11 and 12 are rendered obvious. As to claims 4 and 5, the amount and frequency of administration are optimizable parameters, based on the particular condition to be treated, severity, desired outcome, etc. 
The MPEP states: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 
As such, absent evidence that these parameters are critical to treatment, the dosage and frequency are obvious to optimize. 
This meets the limitations of claims 1-3 and 10 by teaching the treatment of osteoarthritis of the knee, which is administering the same composition to the same patient class of claims 1-3. As to the increase in cartilage abrasion and the reduction in lateral protrusion, these are inherent to the activity of the collagen hydrolysate upon administration. The MPEP states: "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel." Id.
Claims 7-9 and new claims 16-18 are met because the composition is taught to be in solid, liquid or gel form, and contain hyaluronic acid and excipients. Claim 14 is met because 11 of the subjects of the example were women. Claim 15 is met because the claimed composition may be a food additive, which would require it to have a flavor masking significantly bitter taste or odor. Furthermore, these characteristics are subjective and not measurable by any standard provided in the specification. New claims 22-24 ae met because it is unclear 
As to claim 13, the subjects of Esaich are all over 40, which renders it obvious to treat any patient in the older age range, which includes over 50. 
As to new claims 22-24, collagen hydrolysate is in all of the compositions, and they can be food additive or with excipients, which would be non-medical, or ‘non-active types of ingredients.  

Response to Arguments/Remarks
Applicant's arguments filed 10/29/20 have been fully considered but they are not persuasive. Applicants have submitted that the amendment having a negative proviso that excludes chondroitin, vitamin C and hyaluronic acid and collagen of less than 1500 Daltons.
Firstly, as to the exclusion of other ingredients, these ingredients are specifically recited in the specification as optional additions to the currently claimed composition throughout the specification. There is no evidence to show that a composition without such ingredients is ineffective or non-obvious, as the secondary reference clearly teaches collagen hydrolyte compositions without any of these ingredients for treating degenerative joint disease. 
As to the claimed molecular weight, the teachings of Oesser are drawn molecular weights as low as 300 Da, which provides motivation to use collagen hydrolysate below 1500. The MPEP states: In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the 
As such, the overlapping range of the instant claims and the prior art renders the claims obvious. Note that it is unclear from the specification what molecular weights were used in the treatments. As such, the optimal range has not been provided that shows and unexpected result or other evidence as to the superiority of the lower molecular weights of the range disclosed in the specification. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE M LIEB whose telephone number is (571)270-3490.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEANETTE M LIEB/Primary Examiner, Art Unit 1654